In this case the scaffold was not shown to have been an instrumentality which was prepared and furnished by the master for the work in which the injured workmen were engaged. The furnishing and preparation of proper scaffolds may be, and often is, itself a part of the work which carpenters are employed to perform, especially in connection with the construction of small buildings. It appears to be so in this case, therefore, the master was not shown to be liable for the defect precipitating the injury.
But in those cases where the furnishing and building of scaffolds is not itself a part of the work which the workmen are employed to perform, but such scaffolds are instrumentalities prepared and furnished by the master and it is shown that the workmen injured by collapse of same were without control or responsibility, in regard thereto, I think it is clear that the master would be liable for any defects, even under the views which have been expressed in the able opinion prepared by Mr. Justice Ellis in which I concur with the supplementary observations above set forth. See Fraser v. Red River Lumber Co., 45 Minn. 235, 47 N.W. 785.